DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “2.2” (see Figure 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 16, and 20-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102007040391 A1, of which a complete copy of the German document with an English abstract was provided with the Information Disclosure Statement dated July 27, 2021, and of which a machine translation is provided with this Office Action.
Regarding independent claims 15 and 23, DE ‘391 discloses a vehicle wheel and a method for producing the vehicle wheel that comprises a one-piece cast vehicle wheel having a hub section connected to a rim via at least one spoke oriented in a radial direction of the wheel (abstract; paragraphs [0001], [0002], [0007]-[0018], and [0032]-[0037] of translation; and Figures 1-6), in which the vehicle wheel and its method of production comprise the following features/steps:
inserting at least one lost core (30) into a mold (10,20) of a casting machine;
casting the one-piece cast vehicle wheel (5); and
removing the at least one core (30) from the cast vehicle wheel (5), wherein after the at least one core (30) is removed, at least one opening is present in the at least one spoke (40) where the at least one core (30) was located during casting (abstract; paragraphs [0032]-[0037] of translation; and Figures 1-5).
Note:  In independent claim 23, the method limitations within this article/product claim are interpreted as a “product-by-process” claim, wherein the process limitations do not have patentable weight, and determination of patentability is based on the product itself (see MPEP 2113).
Regarding claims 16 and 24, the at least one opening (45) is a recess that is formed on at least one spoke side surface of the at least one spoke (40), wherein the at least one spoke side surface is aligned at least approximately in an axial direction of the wheel (5) (see Figures 5 and 6).
Regarding claims 20-22 and 28-30, removal of the at least one core (30) will leave at least one opening (45), wherein the at least one opening (45) has a spoke inner surface and a spoke outer surface, and would be configured to receive a cover element to cover the at least one opening (45) of a spoke intermediate space and a wheel cap (see Figure 6).  In claims 28 and 30, the method limitations (e.g. removal of the at least one core that is not part of the final product of a vehicle wheel (5)) within this article/product claim are interpreted as a “product-by-process” claim, wherein the process limitations do not have patentable weight, and determination of patentability is based on the product itself (see MPEP 2113).
Regarding claims 25-27, the at least one spoke (40) includes at least two spokes (40) defining at least one ring-shaped opening (45) that is configured to be covered with a cover element, wherein the processes of casting and of removal of the at least one core have no patentable weight, since the at least one core is not part of the final product of a vehicle wheel (5).  The method limitations within this article/product claim are interpreted as a “product-by-process” claim, wherein the process limitations do not have patentable weight, and determination of patentability is based on the product itself (see MPEP 2113).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102007040391 A1.
Regarding claims 17-19, DE ‘391 discloses the method of independent claim 15, but fails to teach how the core is made (of claim 15) and further working/processing the cast product (one-piece vehicle wheel).  However, it would have been obvious to one of ordinary skill in the art to make the core via a 3D printing method and further working on the final product (e.g. mechanical processing such as machining) in order to make a more precise, smooth inner and outer surfaces of the vehicle wheel.  Therefore, it would have been obvious to one of ordinary skill in the art to further provide one or more of these additional processes, in order to create an aesthetic and precisely formed final cast vehicle wheel product.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.  The Watanabe et al., Lester, and Stach references are cited in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        May 16, 2022